Memorandum:
Defendant appeals from a judgment convicting him upon his plea of guilty of attempted burglary in the second degree (Penal Law §§ 110.00, 140.25 [2]). We reject defendant’s contention that County Court abused its discretion in denying *1547his motion to withdraw the plea. Defendant was not entitled to withdraw his plea based upon his misapprehension of the quality of the People’s case (see People v Jones, 44 NY2d 76, 81 [1978], cert denied 439 US 846 [1978]; People v Gumpton, 81 AD3d 1441 [2011], lv denied 17 NY3d 795 [2011]). In addition, defendant’s assertion of innocence and his contention that he was coerced into pleading guilty are belied by his statements at the plea proceeding (see People v Garner, 86 AD3d 955 [2011]). “Even assuming, arguendo, that the motion to withdraw the plea preserved for our review defendant’s challenge to the factual sufficiency of the plea allocution, we conclude that [such challenge] is without merit” (People v Conde, 34 AD3d 1347, 1347-1348 [2006]). Finally, we reject defendant’s further contention that the court erred in failing to conduct an evidentiary hearing with respect to his motion to withdraw the plea, inasmuch as “[t]he court afforded defendant the requisite ‘reasonable opportunity to present his contentions’ in support of that motion” (People v Strasser, 83 AD3d 1411, 1411 [2011]). Present — Fahey, J.E, Peradotto, Lindley, Green and Gorski, JJ.